DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on August 9, 2022 have been received and entered. Claims 1, 3, 62-63 have been amended, while claims 2, 4, 6-7, 9-55, 53-55 and 58-59 have been canceled. Claims 64-68 are newly added. 
Claims 1, 3, 5, 8, 56-57, 60-67 and 68 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claim 1-8, 13-22, 51-55 (group I) in the reply filed on August 28, 2018 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election of an SRC inhibitor as agent ass recited in claim 4 and an NOTCH inhibitor as agent in claim 8 was also acknowledged.  Upon further consideration, election of species requirement between different species were withdrawn. It is noted that claim 40 was inadvertently included in group I instead of group III.  Claims 1-6, 8, 13-22, 52-55 read on elected species. 
Priority
This application is a 371 of PCT/IL2015/050785 filed on 07/30/2015 that claims priority from US provisional application 62/167,469 filed on 05/28/2015 that claims priority from US provisional 62/030,792 filed on 07/30/2014. 

Claims 1, 3, 5, 8, 56-57, 60-67 and 68 are under consideration. 


Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 8, 56, 61, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (PNAS, 2010, Vol, 107, pp, 9222-9227, IDS) as evidenced by Gafni et al (Nature, 2013;504(7479):282-6, IDS), Kim et al (Nat Commun. 2013; 4: 2403, 1-11, IDS), Shimizu et al (Stem Cells, 2012, 30, 1394-1404), and Huang et al (Cell Research (2009) 19:1127-1138, IDS). Applicant’s amendments to the claims introducing the claim 52 in the base claim, that is not explicitly disclosed in Kim, instant obviousness rejection is withdrawn in view of alternative rejection in view of Gafni. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (PNAS, 2010, Vol, 107, pp, 9222-9227, IDS) as evidenced by Gafni et al (Nature, 2013;504(7479):282-6, IDS), Kim et al (Nat Commun. 2013; 4: 2403), Shimizu et al (Stem Cells, 2012, 30, 1394-1404), and Huang et al (Cell Research (2009) 19:1127-1138, IDS).as applied to claims 1 above, and further in view of Rajendran et al ( J. Biol. Chem. 288, 24351–24362, July 11, 2013)/ Dutta et al (Stem Cells 29, 2010 618–628). The rejection is withdrawn for the reasons discussed above. 

Maintained -Claim Rejections - 35 USC § 103 – in modified form
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 56, 60-67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gafni et al (Nature, 2013;504(7479):282-6, IDS)/Hanna (US20140315301, dated 10/23/2414), Kim et al (Nat Commun. 2013; 4: 2403), Shimizu et al (Stem Cells, 2012, 30, 1394-1404).
It is noted that 102(b)(1) (A) exception does not apply as no evidence of involvement of Gafni and multiple different authors.
With respect to Claim 1, 3, 8, 60, 62-68, Gafni et al a NHSM serum free medium comprising LIF (10 ug, STAT3 activator), TGFβ1 (1 ng/ml), ERK1/2i (PD0325901 1 μM), GSK3βi (CHIR99021 3 μM), p38i (SB203580, 10 μM or BIRB796, 2 microM) and further comprises ROCKi (Y-27632, 5 μM), PKCi (Go6983, 5 μM) (see figure 1b). Gafini further discloses two different pools of factor that could be included in the culture medium including ERK1/2i, GSK3βi, LIF, BMP4, IGF1, p38i, JNKi , Forskolin (pool 1) and FGFRi, TGFRi, Kenpaullone , PKCi, BayK8644, BixO1294, ROCKi and SCF (pool 2) (see figure  1). Hanna et al teach a culture medium which comprises an ERK1/2 inhibitor, a GSK3beta inhibitor, a p38 inhibitor, a JNK inhibitor, a STAT3 activator and at least one agent selected from the group consisting of: bFGF, TGFbeta 1, a PKC inhibitor, a ROCK inhibitor and a NOTCH inhibitor; or at least agent selected from the group consisting of: a TGFR inhibitor, a FGFR inhibitor, a PKC inhibitor, a ROCK inhibitor and a NOTCH inhibitor ( Hanna see abstract, para. 233, fig. 86). Hamma explicitly discloses ERK1/2 inhibitor (PD0325901 1 mu M), GSK3betai (CHIR99021 3 .mu.M), JNKi (SP600125 10 .mu.M), P38i (BIRB796 2 .mu.M), FGFRi (PD173074 0.2 .mu.M), TGF.beta.1 (8 ng/ml)+/-ROCKi (Y27632 2 muM),  PKC inhibitor (Go6983 5 microM) (PKCi). (see para. 233, 304, limitation of claims 64-68).
It is noted that the medium disclosed in Gafni or Hanna is capable of maintaining the naïve PSC and expanded the PSC for over 50 passages (see page 282, col. 2, last para. fig. 1 and para. 558 pf Hanna). Gafni teaches that EFTS is located primarily in the naive hES cell's nucleus, meaning the nuclear to cytoplasmic ratio of EFT3 in naive HES cells would be one or greater (Gafni, page 284, cal. 2, lines 6-11, Hanna et al Abstract}. It is further disclosed that XIST promoter alleles are demethylated in male and female naive ES cells (Extended Data Fig. 4d, page 283, col. 2, para.1).  Regarding claim 61, Gafni et al teach that the media may further include TGF beta1 (see figure 1b, Gafni and para. 337-338 of Hanna).
Gafni et al differs from claimed subject by not explicitly disclosing presence of an IWR1 and/or SRC inhibitor in the culture medium. 
However, before the effective filing date of instant application, Kim et al teach dual administration of CHIR and IWR1 (‘CHIR/IWR1, 2.5 uM IWR-1 or 2 uM XAV939) allowed long-term maintenance of undifferentiated human ES cells without exogenous growth factors or cytokines (page 3, col. 1, page 9, col. 2, para. 1 and fig. 5). Kim further investigated whether CHIR/IWR-1 maintains human ESC self-renewal. It is disclosed that IWR-1 treatment significantly increased the amounts of both Axin1 and Axin2 in human ESCs. CHIR induced the expression of Axin2, but not Axin1, and combined use of CHIR with IWR-1 further increased Axin2 protein level (Fig. 5g) (see page 7, col. 2, para. 1 and 2). Kim concludes that results suggest that human ESC self-renewal and mouse EpiSC self-renewal are supported by a similar mechanism: an increased level of cytoplasmic -catenin and the prevention of -catenin–TCF interaction (see page 7, col. 2, para. 3). The combination of reference differs from claimed invention by not explicitly disclosing SRC inhibitor in the culture medium.
However, before effective filing date of instant invention, Shimizu et al teach dual inhibition of Src by l uM of Src inhibitor CGP77675and GSK3 retains the pluripotency and self-renewal of mESCs in vitro and is instrumental in efficiently deriving mESCs from preimplantation mouse embryos (see abstract). It is further disclosed that inhibitors of these kinases suppress the differentiation of pluripotent ESCs and maintain their self-renewal, mESCs form characteristic compact colonies when cultured under 2i conditions on standard culture plastics (see page 1399, col. 1, last para.). 
  In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would modify to optimize the culture medium of Gafini/Hanna by further including an IWR1 and/or Src inhibitor as disclosed by Kim and Shimizu et al respectively, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art before the effective filing date of instant application explicitly reported inhibition of the Src and use of IWR1/XAV939 indeed efficiently maintained PSC in undifferentiated state.t Absent evidence of any unexpected results, one of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would optimize the culture medium that maintains pluripotency. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955). Further, patentable distinction is not evident between the claimed cultures and those taught by Gafini/Hanna, Kim and Shimizu as suggested in art before the effective filing date. Therefore, given that different factors/inhibitors were available and were routinely used in different combination for maintaining the pluripotency of PS cells, it would have been a matter of choice for one of ordinary skill in the art to combine different agents/factors each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used for the very same purpose. It is noted that the medium disclosed in Gafni/Hanna is capable of maintaining PSC in a naïve state for at least 5 passages and show same characteristics of naïve cells as claimed and disclosed in the instant application (see Gafni/Hanna).  In the instant case the idea of combining them flows logically from there having been taught in the prior art.  One of ordinary skill in the art would have had reasonable expectation of success in incorporating IWR1/XAV939 and/or Src inhibitor in the medium disclosed by Gafni/Hanna because prior art successfully used these agents in maintaining pluripotency of human PSC and subsequently converting more of primed PSC into naïve human PSC. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Gafni et al (Nature, 2013;504(7479):282-6, IDS)/ Hanna (US20140315301, dated 10/23/2414), Kim et al (Nat Commun. 2013; 4: 2403), Shimizu et al (Stem Cells, 2012, 30, 1394-1404), and Huang et al (Cell Research (2009) 19:1127-1138, IDS) as applied to claim 1 above and further in view of  Condie et al (US20060194315, dated 8/31/2006).
The combined teaching of Gafni, Kim Shimizu and Huang have been discussed above and relied in same manner here. Briefly, Hanna et al? teach culturing a human PSC cell in a serum free medium containing combination of the ERK1/2 inhibitor PD0325901 (PD), the GSK3 inhibitor CHIR99021 (CH), and LIF, an STAT3 activator (abbreviated PD/CH/LIF), to produce colonies with naïve mESC-like morphology appeared that could be maintained in media with DOXand PD/CH/LIF that remained karyotypically normal after extended passaging of over 50 passages (see page 9223, col. 1, para. 2). Likewise, Gafni et al a NHSM serum free medium comprising LIF (STAT3 activator), TGFβ1, FGF2 ERK1/2i (PD0325901 1 μM), GSK3βi (CHIR99021 3 μM), p38i (SB203580 10 μM).  The combination of references differs from claimed invention by not explicitly disclosing use of medium containing a Notch inhibitor. 
Before the effective filing date of instant application, Condie et al teach stabilizing human pluripotent cells by incorporating notch inhibitor in the culture medium (see claims 36-38 and 46, 51 in ‘315, Hanna Para. 26). 
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would modify to optimize the culture medium of Gafni, Kim by further including notch inhibitor as disclosed by Condie et al, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art before the effective filing date of instant application explicitly reported notch inhibition and inhibition of gamma-secretase nu DAPT decreases spontaneous differentiation of HESCs and stabilizes cells in an undifferentiated state (see t example 5 of Condie ). Absent evidence of any unexpected results, one of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would optimize the culture medium that maintains pluripotency. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Further, patentable distinction is not evident between the claimed cultures and those taught by Hanna/ Gafni, Kim and Condie as suggested in art before the effective filing date. Therefore, given that different factors/inhibitors were commercially available and were routinely used in different combination for maintaining the pluripotency of PS cells, it would have been a matter of design choice for one of ordinary skill in the art to combine different agents/factors each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  One of ordinary skill in the art would have had reasonable expectation of success in incorporating small molecule IWR1, notch inhibitor such as DAPT in the medium disclosed by Hanna/Gfani because prior art successfully used these agents in maintaining pluripotency of PSC.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection of claims, they are addressed as follows:
Applicant in part agree that Gafni et al. teach media and methods for generating naïve human PSCs from non-naive (primed) PSCs, but assert that Kim et al. teach media and methods for retaining pluripotency and self-renewal of primed stem cells while maintaining them in the same differentiation state. Specifically, the art of Kim et al. discloses culturing mouse EpiSC (the primed state of mouse ESCs) (Page 2 last paragraph of the left column through page 7 left column); or human ESCs (Page 7 last paragraph of the left column through the end of the third paragraph of the right column of page 7), which are primed ESCs as well, as is evidenced by page 7 last paragraph of the left column of Kim et al. which cites that “human ESCs share defining features with mouse EpiSC. Figure 5B of Kim et al., for example, shows that the cells exhibit a polarized epithelial-like flat shape, which is a feature of a primed cell and not a non-polarized dome-shape which is a feature of a naive cell. Furthermore, as evidenced by the methylation assay of the XIST promoter that is shown in Figures 4A-D of Appendix 1 attached with the Declaration under 1.132 byDr. Jacob Hanna filed in Response to Official Action of July 25, 2019, human ESCs cultured under the conditions described in Kim et al. retain methylation of the XIST region, contrary to the claimed naive PSCs. Applicants assert that the skilled person would not combine, in a single medium, agents which are known to reset PSCs to a naive state based on the teachings of Hanna et al. or Gafni et al. with agents which are known to maintain the PSCs in their primed differentiation state based on the teachings of Kim et al. Applicant further rely on post filing art of Bayerl et al. 2021, Cell Stem Cell 28, 1549-1565, attached herewith), to illustrate that the addition of the Tankyrase inhibitor XAV939 or IWR-1 to the NHSM medium described in Gafni et al. generates cells with different properties which are more naive than the cells generated in the NHSM medium described in Hanna et al. / Gafni et al. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that claims 1, 5, 8, 56, 59, 61, 62 and 63 is broad and recite a culture medium comprising any STAT3 activator, any p38 inhibitor, any GSK3P inhibitor, any ERK1/2 inhibitor and any Tankyrase inhibitor (TKi) at a concentration range of 0.1-20 uM, wherein the culture medium is devoid of serum. The wide concentration range of TKi shows suggest it to be a non-critical concentration range that is explicitly taught by Kim.
Applicants have further engaged in selective reading of the teachings of Gafni et al. to formulate the grounds for teaching away. In the instant case, applicant in part agree that Gafni teach a naïve human stem cell medium (NHSM) medium that is serum free medium comprising LIF (10 ug, STAT3 activator), TGFβ1 (1 ng/ml), FGF2 ERK1/2i (PD0325901 1 μM), GSK3βi (CHIR99021 3 μM), p38i (SB203580 10 μM or BIRB796 2 microM) and further comprises ROCKi (Y-27632 5 μM), PKCi (Go6983 5 μM) (see figure 1b). Gafini further discloses two different pools of factor that could be included in the culture medium including ERK1/2i, GSK3βi, LIF, BMP4, IGF1, p38i, JNKi , Forskolin (pool 1) and FGFRi, TGFRi, Kenpaullone , PKCi, BayK8644, BixO1294, ROCKi and SCF (pool 2) (see figure  1). Thus, the NHSM medium disclosed in prior at is capable of maintaining a human naive pluripotent stem cell (PSC) in a naive state for at least 5 passages, and wherein (i) when said naive PSC is a female PSC, then said naive female PSC has two unmethylated alleles of the promoter of the X-inactive specific transcript (XIST) gene; and (ii) when said naive PSC is a male PSC, then said naive male PSC has an unmethylated allele of said promoter of said XIST gene, and said naive state is characterized by: an expression level of transcription factor E3 (TFE3) in said naive PSC is characterized by a nucleus to cytoplasm expression ratio which is equal to or higher than 1 as determined by an immunostaining assay (see page 282, col. 2, last para. fig. 1page 284, cal. 2, lines 6-11, Extended Data Fig. 4d, page 283, col. 2, para.1 of Gafni). 
In view of foregoing, it is apparent that primary art of record explicitly teaches a serum free NHMS medium containing all the small molecule in the concentration range as claimed is capable of performing the function of converting and maintaining primed human pluripotent stem cell into a naïve human PSC. Thus, naïve human stem cell medium (NHSM) medium disclosed in prior art teaches the functional limitation as claimed. 
Gafni/Hanna only differs from the claimed invention by not disclosing incorporating Tankyrase inhibitor in the medium. 
As previously indicated, it is Gafni who teaches testing small molecule. The art summarized by Kim teaches IWR-1, which, like XAV, also inhibits Wnt/beta-catenin signaling through stabilization of Axin, It is disclosed that IWR-1 blocked TOPFfash reporter activity induced by CHIR, and the simultaneous presence of these inhibitors promoted hESC self-renewal. The clonogenlcity of human ESCs cultured in CHIR/IWR-1 was significantly greater than that in the FGF2 condition (Fig, 5c), Human ESCs maintained in CHIR/IWR-1 express pluripotency markers Oct4., Nonog and Sox2 (Fig. 5d} (Fig. 5E and F). In view of foregoing it is apparent that Kim provides motivation to include  Axin stabilizer IWR-1 or XAV939 in the medium as it  promotes the self-renewal of human embryonic stem cell via Axin2 by blocking nuclear translocation of b-catenin. This further improves the clonogenicity, and maintains the expression of pluripotency marker protein, i,e achieving the effects of maintaining pluripotency of stem cells. 
Applicant’s argument of superior results is not persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gafni et al. teach a serum free naïve human stem cell medium (NHSM) medium containing all the small molecule in the concentration range as claimed that is capable of performing the function of converting and maintaining primed human pluripotent stem cell into a naïve human PSC, thus the relevance of Applicants' arguments with respect to use of medium for making naïve cells showing the claimed characteristics is not apparent. Further, the expansion and maintenance of HES cells in undifferentiated state (pluripotent state) in presence of Tki are described by Kim et al. Further, method for converting prime hES cells to naïve hES cells in NHSM medium was disclosed in the Gafni. Therefore, the fact that hES cells may be expanded and maintained in primed state in undifferentiated condition to a greater extent in presence of CHIR and TKi is expected results and is the goal behind to maintain hES cells in pluripotent state for greater conversion of said cells in naïve hES cells in NHSM medium. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
In response to applicant’s argument in part relying on the Hanna’s declaration, it is noted that declaration showing medium disclosed in Kim showing feature of primed cells by comparing the status of cells in NHSM medium containing IWR-1 or XAV939 and ascertaining their "unexpected" quality is flawed. Gafni teaches a medium that maintains the naïve PSC and expanded the PSC for over 50 passages. The declaration fails to address why adding small molecule (IWR1 or XAV939) as disclosed in Gafni would not maintain the hES cells in naïve state. Gafni teaches that EFTS is located primarily in the naive hES cell's nucleus, meaning the nuclear to cytoplasmic ratio of EFT3 in naive HES cells would be one or greater (Gafni, page 284, cal. 2, lines 6-11}. It is further disclosed that XIST promoter alleles are demethylated in male and female naive ES cells (Extended Data Fig. 4d, page 283, col. 2, para.1). This is further supported by post filing reference of Murayama who teaches a culture medium containing LIF, a known STATS3 activator, and 1 microM of P00325901, a known ERK1/2 inhibit and 5 nm of IWP-2 (TKi Figure 2D) for naive like induction of mouse EpiSC after 7 to 14, wherein medium is devoid of serum (see page 111, col.2, para. 1). It is disclosed that morphological examination show dome like compact colonies derived from mouse EpiSCs treated with IWP-2 (an Axin stabilizer like XAV939) and the frequency of naive-like colonies was significantly increased in the IWP2-treated EpiSCs for 14 days compared with the control (see page 108, col. 2, para. 1, Murayama et al. (Stem Cell Reports, 4,103-113, 12/31/2014, cited as evidence, previously made of record).
In response to applicant’s argument relying on post filing art of Bayerl et al. (2021, Cell Stem Cell 28, 1549-1565, cited by applicant)  illustrating that the addition of the Tankyrase inhibitor XAV939 or IWR-1 to the NHSM medium described in Hanna et al. / Gafni et al. generates cells with different properties which are more naive than the cells generated in the NHSM medium described in Hanna et al. / Gafni et al, however, none of the claim require any feature and/or  property that is different or more naïve as argued by applicant (emphasis added). As indicated in previous office action (see advisory action), it is unclear as to what is encompassed by the term more naïve that appears to be relative term. In both instance of cited art of NHMS medium and the claimed medium maintain stem cell in naïve state. Further, Bayerl et al teaches medium containing LIF (20ng/ml), MEKi (PD0325901, 1uM), PKCi (Go6983, 2uM), Tki (XAV939 2uM), ROCKi (Y27632 1.2 uM) nad p38i/JNKi (BIRB0796 0.8 uM) could maintain OCT4+ in the absence of METTL3 or DNMT1 (see page 1551, col. 2, para. 2). However, claims are not so limited. In the instant case, the claims do not clearly distinguish on record as to how NHSM medium containing TKi is capable of making cells more naïve and different from other naïve cells disclosed in prior art of record (Gafni or Hanna). As such applicant’s argument of medium capable of forming more naïve cell is neither required by the claim nor explicitly disclosed in the instant specification. In fact, post filing art of Bayerl et al  states “p53 depletion in human PSCs boosted their cross-species chimeric contribution in mouse embryos, we did not find HENSM conditions (medium as claimed ) to be superior to NHSM platform (medium disclosed in prior art of Gafni/Hanna) in this assay” (see page 1561, col. 2, para. 2). It is suggested that applicant should consider amending claim to recite different properties that is not expected in previously known NHSM medium or provide evidence of unexpected superior result. Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 63-64 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 63 recites limitation “said Tankyrase inhibitor comprises said IWR1” that  is broader than the limitation of base claim 62. MPEP 211.03 states transitional term "comprising", …," is inclusive or open-ended . It is relevant to note that claim 62 recites Tankyrase inhibitor (TKi) is selected from the group consisting of XAV939 and IWR-1. Therefore, base claim recites  TKi is XAV939 or IWR1. Therefore, claim 63 recites broadening of TKi that comprises said IWR1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Recitation of -- “wherein said Tankyrase inhibitor is IWR1”-- would obviate the basis of the rejection. Claim 64 is included in the rejection because it directly depends from the rejected base claim 63. Appropriate correction is required. 
Conclusion
No claimed allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632